MEMORANDUM OPINION
                                         No. 04-10-00869-CV

           STONE CREEK VILLAGE PROPERTY OWNERS ASSOCIATION, INC.,
                                  Appellant

                                                   v.

                                  John E. VOGT and Nelda L. Vogt,
                                            Appellees

                    From the 216th Judicial District Court, Kendall County, Texas
                                      Trial Court No. 06-150
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 14, 2012

JOINT MOTION TO SET ASIDE AND REMAND GRANTED; SET ASIDE AND
REMANDED

           The parties have filed a joint motion stating they have settled all issues in dispute. The

parties ask that we set aside the trial court’s judgment against Stone Creek Village Property

Owners Association, Inc., without regard to the merits and remand the cause against it to the trial

court for rendition of judgment in accordance with the settlement agreement. See TEX. R. APP. P.

42.1(a)(2)(B). The motion does not recite any agreement of the parties as to costs.
                                                                                 04-10-00869-CV


       We grant the motion. The judgment of the trial court on the claims by and between Stone

Creek Village Property Owners Association, Inc., and John and Nelda Vogt is set aside without

regard to the merits and the cause is remanded to the trial court for rendition of judgment in

accordance with the settlement agreement. All costs of this appeal are taxed against appellant.

See TEX. R. APP. P. 42.1(d).

                                                   PER CURIAM




                                             -2-